It is very questionable whether the case in this cause is so settled as to raise any point thereon except that in relation to the exclusion of the evidence of Root's declaration. The facts, as I understand the case, are not found or settled, but simply the evidence. If the referees have drawn erroneous conclusions from this evidence, there is no jurisdiction in this court to correct the error. We can only correct errors in law, and not errors of fact.
It is insisted that there was no evidence, when the plaintiff rested, to authorize a recovery, and that the referees erred in requiring the defendants to go into the defence. Although it may be questionable whether the counsel had a right to call upon the referees to pass upon the plaintiff's evidence at this stage of the hearing, I shall assume that the defendants had this right, and shall treat it as a motion for a nonsuit at the circuit. It then presents the only point in the cause.
Was there then, at this stage of the case, any evidence to support the action? A receipt had been proved by which the defendants acknowledged that they had received a number of demands *Page 290 
from Mrs. E. Root for collection, and agreeing to account to her or her order for them. I think this receipt is evidence against the defendants that they belonged to her. That they might belong to her is manifest. Suppose they had been choses in action belonging to her at her marriage, and which the husband had never reduced to his possession. At his death they would be her's. Indeed as I understand the authorities, an agreement with a feme covert and a promise to her raises the presumption that she is the meritorious cause of such agreement, and it will survive to her. In Philliskirk and wife v. Pluckwell, (2 Maule  Sel. 393,) a promissory note was made payable to a feme covert; the court held that prima facie she was the meritorious cause of action. (16 Mass. 480; Clancy's Married Women, 3, 5, 6, andcases cited.) In this case, the ante-nuptial settlement shows that the wife was to have absolute control of her own property, and recited that she was then possessed of considerable personal property. Now although the trustee, during the husband's life, would be deemed the legal owner, at his death the purposes of the trust would be fulfilled, and the use would be deemed executed in her. At all events it would show that the husband had no interest in the property; and the feme covert contracting in her own name in relation to this property, would clearly have a right to sue in her own name upon the contract after her husband's death. The evidence was therefore sufficient prima facie to sustain the plaintiff's action.
But it is insisted that the evidence on the part of the defendants showed clearly that these notes belonged to L.E. Root the husband. Suppose the evidence is sufficient to show that: the only result is that the referees have found against the weight of evidence. The remedy in such case was in the court below, by motion to set aside such report. As I have said before, and as it has been repeatedly decided by this court during the short time I have been a member of it, this court has no power to correct erroneous decisions on mere matters of fact. It is entirely immaterial how clear and conclusive the evidence is, if the referees and the court in which the action is pending both err in relation to a matter of fact, there is no relief. *Page 291 
The fact that the husband owned the notes has not been expressly found, and we have no right to assume that fact, however strong the evidence. But if they did at one time belong to him, as his wife had separate property, perhaps he owed her and turned it out to pay the debt, or he might have given it to her. It also appears that these defendants kept an account with her, separate from the account which they kept with her husband. The evidence tending to show the notes to belong to the husband is therefore by no means conclusive — but might have been, and for aught we know was explained. As long as no error of law has been committed, we can not reverse the judgment. The exclusion of Root's admissions was clearly right. He could not admit away the right of his wife.
The judgment should be affirmed.